Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the May 1994 Appellate Division order with respect to respondent Miriam Fuchs, dismissed upon the ground that as to respondent Fuchs, that order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from *1004the May 1994 Appellate Division order with respect to respondent Davar, Ltd., denied.